Response to Arguments
Applicant's arguments filed 8/30/2021 have been fully considered but they are not persuasive.
Applicant argued that “the one or more entire lines of pixels of the image frame” is supported by col. 10, ll. 53-59; col. 10, ll. 60-col. 11, ll. 20 of the specification. (see p19-21 of remark)
Applicant argued that it is not obvious to combine Crandall’s slicing method with the Pallister’s system because Crandall’s single size stripe, which can reach the size of 1 GB, (Crandall para. P0069) is much larger the 32 pixel by 32 pixel image block disclose in Pallister. (Pallister p0018).  (see p21-24 of remark)
Examiner disagrees:
The cited specification does not disclose “the one or more entire lines of pixels of the image frame.”  The cited specification discloses and slicing a 1920 x 1080 into 67.5 slides of 16 x 1920 image blocks.  (see col. 10, l. 60 –col. 11, l. 20)  Then each block is further compressed and transmitted.  (see col. 10, l. 60 –col. 11, l. 20)  There is no further explanation how the image blocks is compressed or transmitted.  Therefore, it is possible that the 16 x1920 image block is further broken down during the image compression process.  It is noted that during an image compression, if an image discrete transforms, it is usually divided into sub-images of 8x8 or 16 x16 pixels to speed up calculation, and then each sub-image is transformed and processed separately.  (see Digital Image Processing Chapter 12 Image Data compression: Discrete image transforms in image data compression. http://user.engineering.uiowa.edu/~dip/lecture/DataCompression.html#compare)
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Pallister teaches using in an embodiment 32 x 32 image block is a NOT teaching away from Crandall’s horizontal stripe method.  In fact, Pallister has stated that modification and variations of its teaching are possible as long as it is within the spirit and principle of the invention.  (see Pallister p 0026 p0027)  A modification of Crandall system would be within the spirit of Pallister. By using Pallister’s parallel process, the transmission latency of Crandall’s horizontal stripe would be lowered.  Courts have ruled that teaching an alternative model does not constitute teaching away. 
"[T]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004)

/PENG KE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:


/WHW/Primary Examiner, Art Unit 3992